PER CURIAM.
Appellant, while climbing up a Jacob’s ladder, which extended from the deck to the hold of the steamship Maasdam, on which he was employed as a longshoreman to assist in unloading cargo, fell and was injured. He libeled the steamship for negligence. Testimony in his behalf tended to show that the rope on one side of the ladder became untied, as a result of which the ladder collapsed and caused him to fall. On the other hand, evidence for the steamship was to the effect that the ladder did not become untied and give way, but that appellant missed his footing and fell. The District Judge expressed the opinion that the weight of the evidence was with the ship, but, as all the testimony was taken by deposition, we have made our own examination, and have reached the conclusion' that the great preponderance of the evidence sustains the contention that the ladder did not become untied and collapse, as alleged in the libel. Other defenses were interposed, but it is unnecessary to consider them. The decree is affirmed.